Citation Nr: 0122367	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  01-02 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

The propriety of the compensable evaluation for asbestos-
related pleural disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision review officer decision 
of December 2000, which granted service connection for 
asbestos related pleural disease, and assigned a 
noncompensable evaluation.  That decision also continued to 
show chronic obstructive pulmonary disease as a nonservice-
connected disability.  The veteran appealed the 
noncompensable rating, asserting that he has asbestosis.  

REMAND

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Consequently, the VA 
is obligated to assist the veteran in the development of his 
claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001).  In 
addition to eliminating the well-groundedness requirement, 
the statute also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  

Furthermore, regulations implementing the VCAA have recently 
been promulgated by VA.  66 Fed. Reg. 45620 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
With regard to the latter question, the regulations state 
that, "[a] medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim[.]"  66 Fed. Reg. 45631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)(i)).

Based on the new statutory and regulatory changes, and review 
of the record, it is the opinion of the Board that additional 
development of the evidence should be accomplished prior to 
further consideration of the veteran's claim.  

The veteran is service-connected for asbestos-related pleural 
disease.  While he has not been shown to have asbestosis, all 
interstitial lung diseases, including asbestosis, are rated 
under a general rating formula for interstitial lung disease, 
based (for ratings less than 100 percent) on pulmonary 
function test findings, specifically, percent of predicted 
values for forced vital capacity (FVC) and diffusion capacity 
of the lung for carbon monoxide by the single breath method 
(DLCO (SB)).  38 C.F.R. § 4.97, Codes 6825-6833 (2000).  

In February 2000 the veteran underwent pulmonary function 
tests, the pulmonary function tests conducted contain two 
separate findings for FVC, "pre-drug" and "post-drug;" 
however, the significance of these two findings to functional 
impairment resulting from lung disease was not explained.  In 
addition, the veteran has complained that the pulmonary 
function tests in February 2000 were performed in an 
unprofessional and biased manner.  

Additionally, the Board notes that the veteran also has 
chronic obstructive pulmonary disease, which is not service-
connected, and the most recent medical evidence, a December 
2000 addendum to a February 2000 VA examination, attributed 
all of the veteran's symptomatology, as demonstrated on 
pulmonary function tests, to chronic obstructive pulmonary 
disease.  However, this addendum only mentioned an October 
2000 computerized tomography (CT) scan and pulmonary function 
tests, and did not address the fact that interstitial 
fibrosis was reportedly shown on two X-rays, in February 1999 
and May 2000, nor did the opinion refer to the VA X-ray 
report dated in February 2000 which noted "prominent 
interstitial markings."  

In view of these considerations, the duty to assist, as 
embodied in the recently enacted Veterans Claims Assistance 
Act of 2000 (VCAA) and the newly promulgated regulations 
requires additional development of the evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 - 32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  Specifically, 
all records of treatment for asbestos-related lung disease 
must be obtained, and, after all necessary testing has been 
conducted, the veteran should be afforded an examination by 
an appropriate specialist which takes into account all 
relevant history, the radiographic studies, and clinical 
findings.  

Additionally, in a recent decision, the United States Court 
of Appeals for Veterans Claims (Court) held that, where the 
issue involves an appeal which has been developed from the 
initial rating assigned following a grant of service 
connection, the propriety of separate, or "staged" ratings 
assigned for separate periods of time must be considered, 
based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Further, the veteran must be informed of 
the scope of the issue; the Court specifically found that 
framing the issue as "entitlement to an increased rating" 
did not sufficiently inform the veteran that the issue 
actually involved any or all of the retroactive period from 
the effective date of the grant of service connection (in 
this case, the date of claim), as well as a prospective 
rating.  Id.  Thus, the RO must consider whether staged 
ratings are warranted by the evidence, and explicitly note 
that staged ratings have been considered.  Further, the 
veteran must be informed that the scope of the issue includes 
the possibility of staged ratings during the appeal period.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
medical providers who have examined or 
treated him for asbestos-related lung 
disease since May 1999.  The RO should 
then obtain copies of all related medical 
records (including chest X-rays, etc.) 
from the identified sources.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001) and 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) are fully complied 
with and satisfied.  

3.  The veteran should be scheduled for a 
VA examination by a specialist in 
pulmonary, lung, or respiratory disease, 
to determine the extent to which his 
current pulmonary impairment is due to 
service-connected asbestos-related lung 
disease.  The claims folder must be 
available to and reviewed in conjunction 
with the examination.  All indicated tests 
or studies should be completed and the 
results reviewed by the doctor prior to 
the final opinion.  The examiner should be 
asked to determine whether the veteran has 
interstitial disease, with reference to 
the February 1999, February 2000, and May 
2000 X-ray reports and the October 2000 CT 
scan report.  The significance of the X-
ray findings which showed interstitial 
changes must be explained.  The examiner 
should also include an interpretation of 
the pulmonary function tests, to include 
the extent to which positive findings are 
attributable to asbestos-related lung 
disease.  The examiner should also discuss 
the effect on day to day functioning of 
the "pre-drug" and "post-drug" 
findings.  The complete rationale for all 
conclusions should be provided.  

4.  After ensuring that the above, and any 
other notice and development action 
required by the VCAA and the new 
regulations with respect to the veteran's 
claim has been accomplished, the RO should 
review the claim for a compensable 
evaluation for asbestos-related lung 
disease, with consideration of the 
potential for "staged" ratings, pursuant 
to Fenderson v. West, 12 Vet. App. 119 
(1999).  If the claim is denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and given an opportunity to respond, 
before the case is returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. STROMMEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




